DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a program is software, which is non-statutory subject matter.
Claims 1-8 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 1-8 are directed to an information processing device/system.
Claims 15-20 are directed to a method.
Therefore, claims 1-8 and 15-20 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. 
Claims 1/15		An information processing device comprising a control unit configured to: 
acquire information of a position and information of a travelable range of a vehicle which travels using a battery as an energy source; 
extract a charging station located within the travelable range from the position out of a plurality of charging stations; 
extract a spot which is able to be visited in a state in which the vehicle stops in the extracted charging station out of a plurality of spots; and 
transmit information of the extracted spot along with information of the extracted charging station.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “acquire information of a position and information of a travelable range”, “extract a charging station located within the travelable range”, “extract a spot which is able to be visited” in the context of this claim encompasses a person looking at data collected to determine a charging stop in a charging station that the vehicle can visit within a travelable range. Accordingly, the claims recite at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
Claims 1/15		An information processing device comprising a control unit configured to: 
acquire information of a position and information of a travelable range of a vehicle which travels using a battery as an energy source; 
extract a charging station located within the travelable range from the position out of a plurality of charging stations; 
extract a spot which is able to be visited in a state in which the vehicle stops in the extracted charging station out of a plurality of spots; and 
transmit information of the extracted spot along with information of the extracted charging station.
.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “control unit configured to”  and “transmitting information” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (controller) to perform the process and send information to another computer/system. In particular, the transmitting step, which is a form of insignificant extra-solution activity. Lastly, the “control unit” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The apparatus is recited at a high level of generality and merely automates the evaluating step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claims 1 and 15 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a control unit to acquire, to extract and to transmit … amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitation of transmit information, the examiner submits that these limitation is insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “transmit information” are well-understood, routine, and conventional activities because transmitting information is the basic function of a generic computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
Dependent claims 2-8 and 16-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-8 and 16-20 are not patent eligible under the same rationale as provided for in the rejection of claims 1 and 15.
Therefore, claims 1-8 and 15-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-10, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi (US 2011/0032110 A1).
As to claims 1, 8 and 15, Taguchi discloses an information processing device/program/method comprising a control unit (Fig. 5) configured to: acquire information of a position (para. 0059) and information of a travelable range (para. 0004, 0099) of a vehicle which travels using a battery as an energy source; extract a charging station (para. 0070-0072) located within the travelable range from the position out of a plurality of charging stations; extract a spot (para. 0037, 0042, charger device 23) which is able to be visited in a state in which the vehicle stops in the extracted charging station out of a plurality of spots; and transmit information (para. 0036, 0042, 0055) of the extracted spot along with information of the extracted charging station.
As to claims 2, 8, 10 and 16, Taguchi further discloses wherein the control unit is configured to: acquire the information of the position and the information of the travelable range from a navigation device which is mounted in the vehicle (para. 0059); and transmit the information of the extracted spot to the navigation device along with the information of the extracted charging station (para. 0125).
As to claims 6, 14 and 20 and 16, Taguchi further discloses wherein the control unit is configured to extract a charging station which is located within the travelable range from the position of the vehicle (para. 0068) and located within a predetermined distance from a route from the position of the vehicle to a destination of the vehicle out of the plurality of charging stations when information of the destination and information of the route are acquired (para. 0068).
As to claim 7, Taguchi further discloses wherein the control unit is configured to extract two or more spots out of the plurality of spots, to prioritize the two or more spots, and to transmit information of the two or more spots along with information of the prioritization (para. 0089-0090, 0111, 0116).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of Horita (US 2013/0226441 A1).
As to claims 3, 11 and 17, Taguchi further discloses acquire information of a battery residual capacity of the vehicle (para. 0012), but does not explicitly disclose calculate a charging time of the battery based on a type of a charging device which is installed in the charging station and the battery residual capacity; and extract a spot which is able to be visited in the charging time from the charging station out of the plurality of spots. However, Horita teaches calculate a charging time (para. 0145-0147), of the battery based on a type of a charging device which is installed in the charging station and the battery residual capacity; and extract a spot which is able to be visited in the charging time from the charging station out of the plurality of spots (Fig. 13). Therefore, given the teaching of Horita, it would have been obvious to a person with ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus of Taguchi by incorporating the feature of extract charging spot based on charging time, to ensure the vehicle can be charge at the charging station/spot.
As to claims 4, 12 and 18, Horita further discloses wherein the control unit is configured to determine whether the spot is able to be visited in the charging time based on a time which it takes to visit the spot from the charging station (para. 0012).
As to claims 5, 13 and 19, Horita further discloses wherein the control unit is configured to calculate the time which it takes to visit the spot based on a round-trip travel time between the charging station and the spot and a stay time at the spot (para. 0097).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661